Case: 1:20-cv-01288-DCN Doc #: 1-1 Filed: 06/11/20 1 of 3. PagelD #: 21

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
KENTA SETTLES ) CASE NO. 1:20-cv-01288
)
Plaintiff, ) JUDGE
)
VS. )
)
PATROLMAN MICHAEL MALAK, et al., ) PLAINTIFF’S NOTICE OF MANUAL
) FILING OF EXHIBIT 1 TO COMPLAINT
Defendants. )

 

Now comes Plaintiff Kenta Settles, by and through undersigned counsel, and hereby

gives notice of the manual filing of police body camera video footage on disc as Exhibit 1 in

support of Plaintiff's Complaint and which is incorporated therein.

/s/ Jeremy A. Tor

DENNIS LANSDOWNE (Ohio Bar No. 0026036)
NICHOLAS A. DICELLO (Ohio Bar No. 0075745)
JEREMY A. TOR (Ohio Bar No. 0091151)
SPANGENBERG SHIBLEY & LIBER LLP
1001 Lakeside Avenue East, Suite 1700
Cleveland, OH 44114

(216) 696-3232

(216) 696-3924 (FAX)
dlansdowne@spanglaw.com
ndicello@spanglaw.com

jtor@spanglaw.com

Counsel for Plaintiff
Case: 1:20-cv-01288-DCN Doc #: 1-1 Filed: 06/11/20 2 of 3. PagelD #: 22

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 11" day of June 2020, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record and may be obtained through the Court’s CM/ECF System.

/s/ Jeremy A. Tor

DENNIS LANSDOWNE (Ohio Bar No. 0026036)
NICHOLAS A. DICELLO (Ohio Bar No. 0075745)
JEREMY A. TOR (Ohio Bar No. 0091151)
SPANGENBERG SHIBLEY & LIBER LLP
1001 Lakeside Avenue East, Suite 1700
Cleveland, OH 44114

(216) 696-3232

(216) 696-3924 (FAX)
dlansdowne@spanglaw.com
ndicello@spanglaw.com
jtor@spanglaw.com

Counsel for Plaintiff
Case: 1:20-cv-01288-DCN Doc #: 1-1 Filed: 06/11/20 3 of 3. PagelD #: 23

   
 

wes i
(KENTA SETTLES 1:20-cv-01288
4 Plaintiff,

VS.

1 PATROLMAN MICHAEL MALAK, et al.,

+ Defendants.

(Qf | EXHIBIT 1 TO COMPLAINT
5 5

i

 

 

 

 
